PER CURIAM.
Roosevelt Smith appeals a condition of his probation requiring him to pay court costs, contending that the trial court erred in setting an amount of $300 over his objection without any determination of the actual costs incurred. We interpret Section 27.-56, Florida Statutes (1979), to require that costs imposed be shown to be the actual costs, rather than set at an arbitrary figure. Accordingly, this condition of Smith’s probation is set aside pending remand of the cause for a hearing to determine the actual amount of costs incurred.
BOOTH, SHAW and WENTWORTH, JJ., concur.